02-11-333-334-335-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00333-CR
NO. 02-11-00334-CR
NO. 02-11-00335-CR
 
 



Ex Parte Kent Altonio
  Rogers


 


 



 
 
----------
FROM Criminal
District Court No. 3
OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
         
Appellant Kent Altonio Rogers attempts to appeal from
the Texas Court of Criminal Appeals’s denial of his
application for writ of habeas corpus.  On August 15, 2011, we notified
Rogers of our concern that we lack jurisdiction over these appeals because this
court has no jurisdiction to review decisions of the court of criminal appeals,[2] and we informed him that these appeals
were subject to dismissal for want of jurisdiction unless he or any party
desiring to continue these appeals filed a response with this court by August
25, 2011, showing grounds for continuing the appeals.  See Tex. R.
App. P. 44.3.  Rogers filed a response, but it does not show grounds for
continuing the appeals.  Accordingly, we dismiss these appeals for want of
jurisdiction.[3] 
See Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  September
22, 2011







[1]See
Tex. R. App. P. 47.4.


[2]See Tex. Code Crim. Proc. Ann. art. 11.07,
§ 3(a) (West Supp. 2010) (stating that “[a]fter
final conviction in any felony case, the writ must be made returnable to the
Court of Criminal Appeals of Texas at Austin, Texas”); accord Tex.
Const. art. V, § 5 (providing that court of criminal
appeals has final appellate jurisdiction on all questions of law in criminal
matters).


[3]To
the extent that Rogers’s response may be construed as a motion, it is denied.